I concur in the results. The distinction between a pleading which if proved would only defeat the plaintiff's claim and one which would entitle the pleader to an affirmative *Page 214 
judgment was pointed out in the case of Hayden v. Collins,90 Utah 238, 63 P.2d 223. In this case, the plaintiff was claiming a narrow strip of land only a few feet wide between the north boundary of the land as described in defendant's deed to her and the medium fence. The defendant's answer sets up matters to defeat her claim which at the same time served the office of attempting to show title to said strip in himself. All the matters except those on which was based the prayer for reformation of the deed themselves inadequately pleaded could have been introduced under a general denial although the defendant could not have asked that judgment quieting title be rendered in his favor but only a judgment holding that plaintiff had no cause of action. Under this state of affairs, I doubt if a reply was necessary. But even if so the court would ordinarily give a right to file a reply.
The evidence in this case supports a finding that plaintiff possessed the land to her north boundary line described in the deed and that defendant did not obtain it by adverse possession. There is no allegation that he paid the taxes so as to support a claim for adverse possession. There was evidence to support the court's finding that the described boundary line and not the picket fence was the north boundary line of plaintiff's lot and that the picket fence was south of the true boundary line and that the parties did not treat the fence as the true boundary line.
Certainly, under such circumstances there could be no prejudice against the defendant for if she had filed a reply the defendant could not have prevailed. Where the evidence when introduced does not support a so-called counterclaim, how can this court hold that the defendant should nevertheless have been given judgment on that counterclaim because a reply was missing.
I am concurring in the result in this case because I am not prepared to agree or disagree as to all that is said by Mr. Justice Larson as to the required allegations to state a good cause of action for the reformation of an instrument. *Page 215 
Coming to my conclusions on somewhat other grounds, I deem it unnecessary to determine the correctness of opinion in that regard.